Case: 19-51166      Document: 00515856981         Page: 1     Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 11, 2021
                                  No. 19-51166
                               Conference Calendar                    Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Isaac Sean Golden,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:16-CR-292-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Isaac Sean Golden has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Golden has filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51166    Document: 00515856981          Page: 2   Date Filed: 05/11/2021




                                  No. 19-51166


   relevant portions of the record reflected therein, as well as Golden’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                       2